CRITZ, J.
This case is before us on motion for rehearing filed by relator.
Relator complains in such motion to the fact that we failed to state in our original opinion that he denied under oath the allegations of respondents’ answer. We now make the statement that he did in all things deny the allegations of fact contained in the answer. The answer having alleged facts which, if true, defeated the right to the mandamus here sought by relator, and he having denied such allegations, issues of fact were presented, and, this being a court of law and *1114not of fact, this proceeding had to he dismissed.
Relator further complains of the statement in our original opinion to the effect that for the purposes of this proceeding this court must accept as true the allegations contained in the respondent’s answer. Of course we did not intend to say that we found said allegations to be true in fact, but merely to say that for the purpose of determining our jurisdiction the allegations are treated in law as true.
We have read and carefully considered the. above motion, and recommend that the same be in all things overruled.